 



Exhibit 10.50
FISCAL YEAR 2007
SUPPLEMENTAL BONUS AGREEMENT
     This Fiscal Year 2007 Supplemental Bonus Agreement (the “Agreement”) was
adopted by the Committee pursuant to the Sysco Corporation 2006 Supplemental
Performance Based Bonus Plan (the “Plan”), and agreed to by the Company and CEO
effective                     , 2006. This Agreement is for the Fiscal Year
ending June 30, 2007 (the “Fiscal Year”). Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Plan.
     1. Establishment of Performance Goals. CEO and the Company hereby agree to
the goals and objectives set forth on Exhibit “A” attached to this Agreement for
each of the following performance areas: long-term strategy, financial
performance, corporate governance, and human capital (the “Performance Goals”).
CEO acknowledges and agrees that for purposes of this Agreement CEO’s
performance will be measured using the Performance Goals.
     2. Evaluation of Performance. (a) Within 90 days after the end of the
Fiscal Year, the Committee, shall complete an evaluation of CEO’s performance
for such Fiscal Year, including an evaluation against the Performance Goals.
Based upon this evaluation, CEO’s compensation for the Fiscal Year will be
adjusted, in the Committee’s sole discretion, as follows:
                    (i) Performance Exceeds Expectations. If CEO’s performance
for the Fiscal Year “exceeds expectations,” CEO will be entitled to receive a
Performance Bonus equal to the Adjustment Factor times the CEO’s MIP Bonus for
such Fiscal Year. For purposes of this Section 2(a)(i) and Section 2(a)(iii)
below, the “Adjustment Factor” shall be a percentage of up to 25% selected by
the Committee representing the Committee’s determination of CEO’s performance in
light of the Performance Goals.
                    (ii) Performance Meets Expectations. If CEO’s performance
for the Fiscal Year “meets expectations,” CEO shall not be entitled to receive a
Performance Bonus as set forth in Section 2(a)(i) above, nor shall CEO’s MIP
Bonus be subject to reduction as set forth in Section 2(a)(iii) below.
                    (iii) Performance Below Expectations. If CEO’s performance
for the Fiscal Year is “below expectations,” CEO’s MIP Bonus for such Fiscal
Year shall be reduced by an amount equal to the Adjustment Factor times the
CEO’s MIP Bonus for the Fiscal Year (the “Forfeited Amount”). The amount of
Additional Shares and Additional Cash Bonus awarded to the CEO under the MIP
shall be determined after reducing the MIP Bonus by the Forfeited Amount.
Notwithstanding anything to the contrary contained herein, CEO shall not be
entitled to a Performance Bonus under this Agreement unless CEO is otherwise
eligible to receive a MIP Bonus for the Fiscal Year.
          (b) MIP Bonus. The term “MIP Bonus” means the bonus earned by CEO
under the MIP for the Fiscal Year, without regard to any additional amounts the
CEO may be entitled to receive under the MIP as a result of elections made by
CEO. For the avoidance of doubt, the MIP Bonus shall not include any Company
matching contributions resulting from the deferral of all or a portion of the
MIP Bonus under the EDCP.
          (c) Committee Discretion. All determinations required pursuant to this
Section 2 shall be made by the Committee in its sole and absolute discretion.

 



--------------------------------------------------------------------------------



 



     3. Performance Bonus. If earned in accordance with Section 2(a)(i) above,
the Performance Bonus will be paid in cash as soon administratively feasible
following the Company’s determination of CEO’s MIP Bonus amount; provided
however, that the Performance Bonus must be paid before the later of (i) the
date that is 2 1/2 months from the end of CEO’s first taxable year in which the
Performance Bonus is no longer subject to a substantial risk of forfeiture or
(ii) the date that is 2 1/2 months from the end of Company’s first taxable year
in which the amount is no longer subject to a substantial risk of forfeiture, it
being the intent of the parties that the compensation paid pursuant to this
Agreement not in any way be subject to Section 409A of the Code (and this clause
shall be interpreted in a manner that is consistent therewith). In addition, in
no event will the Performance Bonus increase the amount of compensation earned
by CEO under the MIP (by way of example, the Performance Bonus will not increase
either the “Additional Shares” or the “Additional Cash Bonus” (as such terms are
defined in the MIP) pursuant to Sections 6(A) and 6(B) of the MIP).
     4. Termination of Employment. If CEO’s employment with the Company
terminates for any reason prior to the end of the Fiscal Year, including,
without limitation, as a result of death, disability or following a change of
control of the Company: (a) Section 2(a)(i) will be applied by treating the date
CEO’s employment terminates as the end of the Fiscal Year for purposes of such
Section if, under the terms of that certain CEO Severance Agreement by and
between CEO and Company (the “Severance Agreement”), CEO is entitled to receive
a MIP Bonus for the Fiscal Year, (b) Section 2(a)(i) will not apply for the
Fiscal Year (i.e., CEO will not be eligible to receive a Performance Bonus under
this Agreement) if, under the terms of the Severance Agreement, CEO is not
entitled to receive a MIP Bonus for the Fiscal Year, (c) in no event will
Section 2(a)(iii) apply to CEO (i.e., CEO’s MIP Bonus will not be subject to
reduction regardless of whether his performance immediately prior to the date of
his termination was “below expectations”).
     5. Waiver of Forfeited Amount. In consideration for the opportunity to earn
the Performance Bonus, CEO hereby unconditionally waives his right to receive
the Forfeited Amount.
     6. Withholding Taxes. The Company may withhold from all payments due to CEO
hereunder all taxes that, by applicable federal, state, local or other law, the
Company is required to withhold therefrom.
     7. Term of Agreement. This Agreement shall be effective only for this
Fiscal Year (i.e., the fiscal year ending June 30, 2007).
     8. Successors; Binding Agreement.
          (a) This Agreement shall be binding on the Company, its successors and
assigns.
          (b) This Agreement shall inure to the benefit of and be enforceable by
CEO’s personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If CEO shall die while any amounts
remain to be payable to CEO hereunder had CEO continued to live, all such
amounts shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by CEO to receive such amounts or, if no
person is so appointed, to CEO’s estate.
     9. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the state of Delaware without regard to the principle of
conflicts of laws.

2



--------------------------------------------------------------------------------



 



     10. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     11. Severability. Provided the other provisions of this Agreement do not
frustrate the purpose and intent of the law, in the event that any portion of
this Agreement shall be determined to be invalid or unenforceable to any extent,
the same shall to that extent be deemed severable from this Agreement and the
invalidity or unenforceability thereof shall not affect the validity and
enforceability of the remaining portion of this Agreement.
     12. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by CEO and
by a duly authorized officer of the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Failure by CEO or the Company to
insist upon strict compliance with any provision of this Agreement or to assert
any right CEO or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement. Except as otherwise specifically provided herein, the rights of, and
benefits payable to, CEO, CEO’s estate or CEO’s beneficiaries pursuant to this
Agreement are in addition to any rights of, or benefits payable to, CEO, CEO’s
estate or CEO’s beneficiaries under any other employee benefit plan or
compensation Agreement of the Company, except as herein specifically provided.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and CEO has executed this Agreement as
of the day and year first above written.

           
 
          SYSCO CORPORATION   CEO  
 
         
By: 
         
 
       
 
Title:         
 
 
 
     

3



--------------------------------------------------------------------------------



 



Exhibit A
Supplemental Performance-Based Bonus Agreement Between
Sysco Corporation and __________________
Fiscal 2007 Performance Goals
Long-Term Strategy

  •   Develop and execute strategy with input and approval by Board     •  
Continue to build on long-term relationships with all constituencies     •  
Position SYSCO as a sustainable corporation

Financial Performance

  •   Increase TRX Sales by ___%     •   Achieve return on equity of ___%     •
  Increase Corporate Multi-Unit Sales by ___%     •   Increase Local Contract
Sales by ___%     •   Increase Sales through Acquisitions by ___%     •   Reduce
overall cost per case by ___cents

Corporate Governance

  •   Assure compliance with all applicable regulations and corporate governance
guidelines     •   Focus on shareholder issues     •   Enhance appropriate level
of transparency

Human Capital

  •   Individual development plans for selected individuals     •   Long-term
                     cost reduction     •   Clearly define “learning
organization” for Sysco     •   Improve Communications within the Organization

